                               UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                     FLORENCE DIVISION

United States of America,           )
                                    )                  Criminal Case No.: 18-cr-01080-RBH-10
vs.                                 )
                                    )                  ORDER
Terrice Bayshawn Livingston,        )
a/k/a "Biz",                        )
                                    )
        Defendant.                  )
____________________________________)

        Pending before the court is Defendant Terrice Bayshawn Livingston's [ECF No. 481] motion

to revoke pretrial detention order and to place Defendant on bond. Defendant seeks review of the

Order of Detention Pending Trial entered by Magistrate Judge Kaymani D. West on December 20,

2018.

        A district court reviews a Magistrate Judge’s ruling on pretrial detention de novo. United

States v. Williams, 753 F.2d 329, 331 (4th Cir. 1985); United States v. Stewart, 19 Fed. Appx.46

(4th Cir. 2001)(citing United States v. Rueben, 974 F.2d 580, 585-86 (5th Cir. 1992)).

        In accordance with the appropriate standard of review, the court reviewed the transcript of

the testimony of the detention hearing proceedings before the Magistrate Judge, as well as the Order

of the Magistrate Judge. The court agrees with the findings and conclusions of the Magistrate Judge

as set forth in her written Order of Detention. Accordingly, after having conducted a de novo

review of the record, the court finds that application of the factors set forth in 18 U.S.C. § 3142(g)

supports the Magistrate Judge’s conclusion that pretrial detention of this defendant is appropriate in

this case.

        The court hereby adopts and incorporates the findings of the Magistrate Judge and affirms


                                                   1
the Pretrial Detention Order [ECF No. 344]. In addition, no change of circumstances has been

alleged to warrant revocation of the detention order. Moreover, this appeal does not appear to be

timely. The detention order was entered by the Magistrate Judge on December 20, 2018, and appeal

was not taken until January 24, 2019. See Fed. R. Crim. P. 59(a)(Fourteen day period to file

objections to Magistrate’s order on nondispositive motion unless court directs otherwise. “Failure

to object in accordance with this rule waives a party’s right to review”). Regardless, pretrial

detention is appropriate.

       For the reasons stated above, Defendant’s [ECF No. 481] motion to revoke pretrial detention

order and to place Defendant on bond is DENIED.

       IT IS SO ORDERED.

February 27, 2019                                            s/ R. Bryan Harwell
Florence, South Carolina                                     R. Bryan Harwell
                                                             United States District Judge




                                                   2
